Citation Nr: 1108960	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  10 -08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the left knee. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this case to the RO in May 2004, June 2005 and October 2009 for additional development. 

The issues of entitlement to an effective date earlier than August 16, 2005 for the grant of service connection for internal derangement of the right knee with moderate instability and for the grant of service connection for slight subluxation of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's patellofemoral pain syndrome of the right knee is manifested by extension limited to 5 degrees and flexion limited to 30 degrees with pain on movement.

2.  The preponderance of the evidence shows that the Veteran's patellofemoral pain syndrome of the left knee is manifested by extension limited to 5 degrees and flexion limited to 45 degrees with pain on movement.

CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent disability rating for patellofemoral pain syndrome have been met for the entire appeals period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2010). 

2.  The schedular criteria for a disability rating in excess of 10 percent for patellofemoral pain syndrome have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that letters dated in June 2001, August 2003, May 2004 and September 2004 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In these letters, the RO advised the Veteran of what was required to prevail on his claims for an increased rating, what specifically VA had done and would do to assist in the claims and what information and evidence the Veteran was expected to furnish.  The RO specifically informed the Veteran that VA would assist him in obtaining records from private and Federal government facilities such as VA, if properly identified, but that the Veteran had to provide both identifying information and a signed release for VA to obtain private records on his behalf.

The August 2003, May 2004 and September 2004 letters satisfied the duty to notify provisions subsequent to the initial AOJ decision.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in July 2010 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claims, as the timing error did not affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and VA examinations dated in July 2001, July 2002, October 2004, August 2005 and April 2010.  

The VA examination reports reflect that the examiners obtained an oral history of the symptoms of the Veteran's bilateral knee disabilities reviewed the Veteran's claims file and conducted a physical evaluation of the Veteran.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his daily activities.  As such, the Board finds the VA examinations dated in July 2001, July 2002, October 2004, August 2005 and April 2010 are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In addition, as noted in the Introduction, this case was previously remanded in May 2004 to obtain vocational rehabilitation records, private treatment records from Dr. T., VA treatment records and a VA examination.  The claim was remanded again in June 2005 and October 2009 to obtain treatment records from Dr. T., VA treatment records and to provide a VA examination for his knees.  The record shows that the RO obtain and associated with the claims file the Veteran's vocational rehabilitation records and VA treatment records.  The Veteran underwent VA examinations in October 2004, August 2005 and April 2010 for his knee disorders.  In August 2009, an authorization and consent to release private records from Dr. T. was associated with the claims file.  It appears that the Veteran originally sent it to and received by VA in June 2004; however, it was misplaced.  Therefore, in December 2009, the RO requested that the Veteran file out and return another authorization and consent form as the June 2004 form was outdated.  The Veteran did not respond to this request.  Accordingly, the Board finds that there has been substantial compliance with the Board's remand directive.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Right Knee

The Veteran's patellofemoral pain syndrome of the right knee is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2010). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).   The additional code is shown after the hyphen.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The assignment of Diagnostic Code 5262 shows that the Veteran's service-connected patellofemoral pain syndrome of the right knee is rated as analogous to impairment of the tibia and fibula.  

Under Diagnostic Code 5262, a 10 percent disability is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  Evidence that malunion of the tibia and fibula with marked impairment knee or ankle disability warrants a 20 percent disability rating.  A 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted where there is nonunion of the tibia and fibula, with loose motion and requiring a brace.  Id.  

The Veteran was provided with a VA examination in July 2001.  He reported that he had severe knee pain.  The Veteran denied a history dislocation or subluxation.  Physical examination of his knee revealed no swelling, edema, instability or weakness.  The Veteran stated that his knees were tender when the examiner touched his knees and he did not allow his knees to be examined.  The examiner was able to observe that there was no abnormal movement or guarding.  The Veteran, by himself, flexed his right knee to 60 degrees.  He refused to flex his knee further due to pain.  Extension of the right knee was to zero degrees.  No ankylosis was present.

A VA examination report dated in July 2002 reveals that the Veteran complained of pain and stiffness in his knees.  The examiner observed that the Veteran wore knee braces on both knees and he had a slight limp to the right side.  Physical examination of the Veteran revealed that his right tibia was normal except for tenderness on the shin area with palpation.  The Veteran's right knee appeared to be within normal limits.  The Veteran was able to flex his right knee to 90 degrees with pain at 30 degrees.  The right knee had full extension to zero degrees with no evidence of pain.  The examiner noted that range of motion was additionally limited by pain.  There was no evidence of ankylosis of the knee joints.  McMurray's test was moderately positive.  There was no evidence of recurrent subluxation, locking pain or joint effusion.

In October 2004, the Veteran was provided with another VA examination.  The Veteran reported sharp and aching pains in his knees that occur after he sits in one place for over 30 minutes, stands for more than 20 minutes or walks more than ten minutes on level ground.  The pain in his knees is worse with stairs and there is some locking that occurs in the knees when he rises from a sitting to standing position.  The Veteran indicated that knee braces help, but do not prevent locking of his knees.  Physical evaluation of the right knee revealed no abnormalities and no effusion.  The examiner observed crepitance in the right knee.  The Veteran was able to flex the right knee to 90 degrees with pain.  The right knee demonstrated full extension to zero degrees without pain.  The examiner noted that range of motion was limited by pain, weakness, and lack of endurance with repetition.  There was no evidence of incoordination or fatigue.  Ligaments were stable, but there was evidence of slight laxity of the right drawer ligaments.  

A VA examination report dated in August 2005 reveals that the Veteran has constant pain in his knees.  He has to sit and walk in a pigeon toe position to relieve some of the pain.  The Veteran wore knee stabilizer patella braces all the time, but he still has giving out episodes.  He described that he has two to three episodes of his knees giving out or subluxation of the patella with moderate activity per week.  The Veteran also reported that he has stiffness of the knees that increases with activity and sitting.  His knees will also lock with increased activity, but this occurs only once every six months.  Physical evaluation revealed that the Veteran had an antalgic gait with significant inversion.  The examiner observed mild erythema of the knees and possible effusion of the right knee.  There was also evidence of crepitance with range of motion, tenderness at the patella tendon and some generalized suprapatellar tenderness.  Flexion of the right knee was limited to 75 degrees with pain starting at 30 degrees.  Extension was limited to 5 degrees with pain at 5 degrees.  Range of motion of the right knee was limited by pain, fatigue, weakness, lack of endurance and incoordination with repetitive use and flare-ups.  The examiner predicted that the additional range of motion loss of the right knee during flare-ups was at least 10 degrees.  Drawer sign was positive for slight to moderate instability.  There was positive patella grind, significant laxity of the patella and maltracking with ease of subluxation.  There was also some atrophy of the quadriceps muscles.  

The Veteran was provided with another VA examination in April 2010.  He reported persistent symptoms of achy pain, stiffness, inflammation and a catching sensation.  The Veteran indicated that he had symptoms of giving way, instability, pain, stiffness and decreased speed of joint motion.  He also noted that he experiences locking several times a year.  He denied dislocation or subluxation of the knee.  The Veteran reported that he has severe flare-ups where he loses about 85 percent of his motion two to three times a week lasting one to two days.  He is able to stand for 15 to 30 minutes and walk more than one fourth a mile, but less than one mile.  Physical evaluation revealed a normal gait.  There was evidence of tenderness, guarding of movement and grinding of the left knee.  The left knee did not have crepitance, a mass behind knee, clicks or snaps, instability or meniscus abnormality.  The Veteran had subpatellar tenderness, medial and lateral tenderness and tenderness to palpation of the patellar tendon.  The evidence shows a positive apprehension test and hypomobile patella.  The vastus medialis muscle had slight atrophy.  Flexion of the right knee was limited to 90 degrees.  The right knee demonstrated full extension to zero degrees.  There was objective evidence of pain on motion.  Flexion after repetitive use was limited to 80 degrees with full extension to zero degrees.  The additional limitation of motion was due to pain.  There was no evidence of ankylosis of the joint.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's patellofemoral pain syndrome is not characterized by malunion of the tibia and fibula resulting in marked impairment of the right knee.  Although there is evidence of some tenderness of the tibia, there is nothing in the record to indicate any malunion of the tibia and fibula.  Thus, the Veteran is not entitled to a 20 percent disability rating under Diagnostic Code 5262.

Nonetheless, the Board finds that the evidence of record shows that the Veteran is entitled to a disability rating in excess of 10 percent under Diagnostic Code 5260 for limitation of flexion.  Diagnostic Code 5260 provides a 20 percent disability rating for limitation of flexion to 30 degrees.  In this case, the evidence of record shows that flexion of the right knee was limited to 30 degrees, at the worst, with consideration of pain.  See VA examination reports dated in July 2002 and in August 2005.  There is no evidence of record indicating that the Veteran's flexion is limited to 15 degrees, which is warranted for a 30 percent disability rating under Diagnostic Code 5260.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right knee patellofemoral pain syndrome more closely approximates a 20 percent disability rating under Diagnostic Code 5260.  

The Board has considered the applicability of other diagnostic codes for disabilities of the knee that would provide a higher disability rating than 20 percent.  The only other diagnostic code which provides for a disability rating in excess of 20 percent that has not already been considered in this decision is Diagnostic Code 5256.  Diagnostic Code 5256 evaluates ankylosis of the knee.  The evidence of record is clear that the Veteran's right knee does not have ankylosis.  Accordingly, a disability rating under Diagnostic Code 5256 is not applicable to the Veteran's right knee disability.

The Board has considered whether staged ratings are appropriate with respect to the Veteran's service-connected patellofemoral pain syndrome of the right knee.  The medical evidence of record shows that patellofemoral pain syndrome of the right knee manifested by limited flexion has not fluctuated materially during the course of this appeal.  Specifically, VA examinations in July 2002 and August 2005 demonstrated pain on flexion at 30 degrees.  As such, a staged rating is not warranted.

The Board notes that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In this case, the Veteran's extension was limited to 5 degrees at the worst, even considering pain and additional limitation with repetitive use.  Extension limited to 5 degrees is noncompensable under Diagnostic Code 5261.  Thus, the evidence of record does not support a separate disability rating under Diagnostic Code 5261.

During the course of this appeal, the Veteran was granted a separate 20 percent disability rating for internal derangement of the right knee with moderate instability under Diagnostic Code 5257 effective August 16, 2005.  In May 2006, the Veteran specifically informed VA that he was satisfied with this decision.  Therefore, the Board will not consider whether the Veteran is entitled to separate disability rating under Diagnostic Code 5257 for patellofemoral pain syndrome of the right knee as this would constitute pyramiding.
  
Left Knee

The Veteran's patellofemoral pain syndrome of the left knee is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5260 for limitation of leg flexion.  A 20 percent disability rating is warranted under Diagnostic Code 5260 if the competent medical evidence shows that a veteran's knee disability is manifested by flexion limited to 30 degrees.  A 30 percent rating under Diagnostic Code 5260 is warranted if the competent medical evidence shows that his knee disabilities are manifested by limitation of flexion to 15 degrees.  Id.

The Veteran was provided with a VA examination in July 2001.  He reported that he had severe knee pain.  The Veteran denied a history dislocation or subluxation.  Physical examination of his knee revealed no swelling, edema, instability or weakness.  The Veteran stated that his knees were tender when the examiner touched his knees and he did not allow his knees to be examined.  The examiner was able to observe that there was no abnormal movement or guarding.  The Veteran, by himself, flexed his left knee to 70 degrees.  He refused to flex his knee further due to pain.  Extension of the left knee was to zero degrees.  No ankylosis was present.  

A VA examination report dated in July 2002 reveals that the Veteran complained of pain and stiffness in his knees.  The examiner observed that the Veteran wore knee braces on both knees and he had a slight limp to the right side.  Physical examination of the Veteran revealed that his left tibia was normal except for tenderness on the shin area with palpation.  The Veteran's left knee appeared to be within normal limits.  The Veteran was able to flex his left knee to 90 degrees with pain at 45 degrees.  The left knee had full extension to zero degrees with no evidence of pain.  The examiner noted that range of motion was additionally limited by pain.  There was no evidence of ankylosis of the knee joints.  McMurray's test was moderately positive.  There was no evidence of recurrent subluxation, locking pain or joint effusion. 

In October 2004, the Veteran was provided with another VA examination.  The Veteran reported sharp and aching pains in his knees that occur after he sits in one place for over 30 minutes, stands for 20 minutes or walks more than ten minutes on level ground.  The pain in his knees is worse with stairs and there is some locking that occurs in the knees when he rises from sitting to standing.  The Veteran indicated that knee braces help, but do not prevent his knees from locking.  Physical evaluation of the left knee revealed no abnormalities and no effusion; however there was some evidence of crepitance.  The Veteran was able to flex the left knee to 80 degrees with pain.  The left knee demonstrated full extension to zero degrees with pain.  The examiner noted that range of motion was limited by pain, weakness and lack of endurance with repetition.  There was no evidence of incoordination or fatigue.   Ligaments were stable, but there was evidence of slight laxity of the left drawer ligaments.  

A VA examination report dated in August 2005 reveals that the Veteran had constant pain in his knees.  He has to sit and walk in a pigeon toe position to relieve some of the pain.  The Veteran wore knee stabilizer patella braces all the time, but he still has giving out episodes.  He described that he has two to three episodes of his knees giving out or subluxation of the patella with moderate activity per week.  The Veteran also reported that he has stiffness of the knees that increases with activity and sitting.  His knees will also lock with increased activity, but this occurs only once every six months.  Physical evaluation revealed that the Veteran had an antalgic gait with significant inversion.  The examiner observed mild erythema of the knees.  There was also evidence of crepitance with range of motion, tenderness at the patella tendon and some generalized suprapatellar tenderness.  Flexion of the left knee was limited to 80 degrees with pain starting at 50 degrees.  The left knee demonstrated full extension to zero degrees with pain at zero degrees.  Range of motion of the left knee was additionally limited by 5 degrees due to pain, fatigue, weakness and lack of endurance with repetitive use or flare-ups. Drawer's sign and McMurray's test were negative.  There was positive patella grind, significant laxity of the patella tendon and slight subluxation of the patella.  There was also some atrophy of the quadriceps muscles.  

The Veteran was provided with another VA examination in April 2010.  He reported persistent symptoms of achy pain, stiffness, inflammation and the sensation of his knees catching.  The Veteran indicated that he had symptoms of giving way, instability, pain, stiffness and decreased speed of joint motion.  He also noted that he experienced locking several times a year.  He denied dislocation or subluxation of the knee.  The Veteran reported that he has severe flare-ups where he loses about 85 percent of his motion two to three times a week lasting one to two days.  He is able to stand for 15 to 30 minutes and walk more than one fourth a mile, but less than one mile.  Physical evaluation revealed a normal gait.  There was evidence of tenderness, guarding of movement and grinding of the left knee.  The left knee did not have crepitance, a mass behind knee, clicks or snaps, instability or meniscus abnormality.  The Veteran had subpatellar tenderness, medial tenderness, tenderness to palpation of the patellar tendon and a hypomobile patella.  The vastus medialis muscle had slight atrophy.  Flexion of the left knee was limited to 90 degrees.  The left knee had full extension to zero degrees.  There was objective evidence of pain on motion.  Flexion after repetitive use was limited to 90 degrees with full extension to zero degrees.  There was evidence of pain on repetitive use. The examiner did not note at what degree the Veteran started experiencing pain.  There was no evidence of ankylosis of the joint.  

Based on the evidence of record, the most pertinent of which was discussed above, the Veteran's left knee did not demonstrate limited leg flexion of 30 degrees at any time relevant to the current appeal period.  Rather, at the worst, the Veteran demonstrated flexion limited to 45 degrees with consideration of pain, weakness, incoordination, fatigability and lack of endurance on repetitive motion.  The Board finds that the objective medical evidence did not reveal that pain on use had resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 10 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected patellofemoral pain syndrome.

The Board has also considered whether the Veteran is entitled to a higher rating for his bilateral knee disabilities under alternate Diagnostic Codes.  The other rating codes evaluating knee and leg disabilities that provide for a disability rating higher than 10 percent include Diagnostic Codes 5256, 5258 and 5262.  The medical evidence of record does not show malunion or nonunion of the tibia and fibula, dislocated semilunar cartilage or ankylosis associated with the service-connected left knee disability.  Therefore, a higher disability rating is not available under the criteria set forth in Diagnostic Codes 5256, 5258, 5262.  

The Board has considered whether staged ratings are appropriate with respect to the Veteran's service-connected patellofemoral pain syndrome of the left knee. The medical evidence of record shows that the patellofemoral pain syndrome of the left knee has not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.

With respect to whether the Veteran is entitled to a separate disability rating under other diagnostic codes, a Veteran who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  See VAOPGCPREC 9-04 (September 17, 2004).  Under Diagnostic Code 5261 extension limited to 10 degrees warrants a disability rating of 10 percent.  The evidence of record does not show extension limited to 10 degrees at any time during the appeal period.  In fact, at the worst, the Veteran's extension was limited to 5 degrees even considering pain and additional limitation with repetitive use. Accordingly, the Veteran is not entitled to a separate rating for his patellofemoral pain syndrome of the left knee under Diagnostic Code 5261. 

During the course of this appeal, the Veteran was also provided with a separate 10 percent disability rating under Diagnostic Code 5257 for slight subluxation of the left knee effective August 16, 2005.  In May 2006, the Veteran specifically informed VA that he was satisfied with this decision.  Therefore, the Board will not consider whether the Veteran is entitled to separate disability rating under Diagnostic Code 5257 for patellofemoral pain syndrome of the left knee as this would constitute pyramiding.

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's patellofemoral pain syndrome of the bilateral knees with the established criteria found in the rating schedule for limitation of flexion of the leg and recurrent subluxation shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Although there is some evidence that the Veteran's knees have interfered with employment, the overall evidence indicates that his bilateral knee disorders have not caused marked interference with his employment that is not already contemplated in the schedular criteria.  Furthermore, the evidence shows that his bilateral knee disability has not necessitated frequent periods of hospitalization or has otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to a 20 percent disability rating for patellofemoral pain syndrome of the right knee is granted.

Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.



REMAND

In May 2006, the Veteran submitted a statement indicating that he requests an effective date earlier than August 16, 2005 for the grant of service connection for internal derangement of the right knee with moderate instability and the grant of service connection for subluxation of the left knee.  The Board is of the opinion that the Veteran's May 2006 statement can probably be construed as expressing disagreement and a desire for appellate review regarding the assignment of the effective dates in the January 2006 rating decision.  38 C.F.R. § 20.201 (2010).  The United States Court of Appeals for Veterans Claims (Court) has now made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issues of an earlier effective date for the grant of service connection for internal derangement of the right knee with instability and subluxation of the left knee.   
		
Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of entitlement to an effective date earlier than August 16, 2005 for the grant of service connection for internal derangement of the right knee with moderate instability and the grant of service connection for subluxation of the left knee.  The veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


